         Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                   Entered 04/20/20 17:42:30                        Page 1 of 18


 Fill in this information to identify the case
 Debtor name         Bowie Real Estate Holdings, LP

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number         20-70115
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                    12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or
future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
In Schedule A/B, list any executory contracts or unexpired leases. Also list them
                                                                             Schedule
                                                                                  on G: Executory Contracts and
Unexpired Leases(Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for
the
pertinent part.


For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such
as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each



 Part 1:          Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
           No. Go to Part 2.
           Yes. Fill in the information below.

       All cash or cash equivalents owned or controlled by the debtor                                                                  Current value of
                                                                                                                                       debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts
                                                                 (Identify all)

       Name of institution (bank or brokerage firm)                    Type of account                       Last 4 digits of
                                                                                                             account number
4.     Other cash equivalents (Identify all)

       Name of institution (bank or brokerage firm)
5.     Total of Part 1
                                                                                                                                                     $0.00
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                          Schedule A/B: Assets -- Real and Personal Property                                                     page 1
     Case 20-70115-hdh11 Doc 13 Filed 04/20/20                             Entered 04/20/20 17:42:30                         Page 2 of 18


Debtor      Bowie Real Estate Holdings, LP                                           Case number (if known) 20-70115
            Name

                                                                                                                             Current value of
                                                                                                                             debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit
8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment
9.   Total of Part 2.
                                                                                                                                           $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest
11. Accounts receivable

11a. 90 days old or less:       $150,000.00              –                $0.00                =   .......................          $150,000.00
                         face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:            $0.00                  –                $0.00                =   .......................                 $0.00
                         face amount                         doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                    $150,000.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                      Valuation method                       Current value of
                                                                                      used for current value                 debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

         Name of entity:                                              % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

         Describe:
17. Total of Part 4
                                                                                                                                           $0.00
    Add lines 14 through 16. Copy the total to line 83.

 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                    Schedule A/B: Assets -- Real and Personal Property                                                 page 2
     Case 20-70115-hdh11 Doc 13 Filed 04/20/20                      Entered 04/20/20 17:42:30            Page 3 of 18


Debtor         Bowie Real Estate Holdings, LP                                 Case number (if known) 20-70115
               Name

    General description                     Date of the     Net book value of Valuation method           Current value of
                                            last physical   debtor's interest used for current value     debtor's interest
                                            inventory       (Where available)
19. Raw materials                           MM/DD/YYYY
20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                       $0.00
    Add lines 19 through 22. Copy the total to line 84.
24. Is any of the property listed in Part 5 perishable?
         No
         Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         No
         Yes. Book value                        Valuation method                               Current value
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
         No
         Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

    General description                                     Net book value of Valuation method           Current value of
                                                            debtor's interest used for current value     debtor's interest
                                                            (Where available)
28. Crops--either planted or harvested
29. Farm animalsExamples:Livestock, poultry, farm-raised fish
30. Farm machinery and equipment
                              (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6
    Tables ($7,500)
    Chairs (3,750)
    Sofas (10,000)
    Desks (10,000)
    Filing Cabinets ($12,500)
    Track Filing System ($8,500)
    Cubicals ($37,500)
    Carts ($5,000)
    Shelving    (850)
                                                                                                                  $96,400.00
33. Total of Part 6.
                                                                                                                  $96,400.00
    Add lines 28 through 32. Copy the total to line 85.
34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                 No
                 Yes

Official Form 206A/B                   Schedule A/B: Assets -- Real and Personal Property                              page 3
     Case 20-70115-hdh11 Doc 13 Filed 04/20/20                          Entered 04/20/20 17:42:30            Page 4 of 18


Debtor       Bowie Real Estate Holdings, LP                                       Case number (if known) 20-70115
             Name

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         No
         Yes. Book value                         Valuation method                                  Current value
36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
         No
         Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.
    General description                                       Net book value of Valuation method             Current value of
                                                              debtor's interest used for current value       debtor's interest
                                                              (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software
    Televisions ($3,750)                                                                                               $3,750.00
                                                                                                                      $65,000.00
    Server                                                                                                            $75,000.00
    Security Camera System                                                                                            $35,000.00
    Facility Tools                                                                                                    $10,000.00
42. CollectiblesExamples:Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

42.1. Grandfather clock                                                                                                $2,500.00
43. Total of Part 7.
                                                                                                                    $191,250.00
    Add lines 39 through 42. Copy the total to line 86.
44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
         No
         Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.




Official Form 206A/B                    Schedule A/B: Assets -- Real and Personal Property                                 page 4
      Case 20-70115-hdh11 Doc 13 Filed 04/20/20                        Entered 04/20/20 17:42:30              Page 5 of 18


Debtor          Bowie Real Estate Holdings, LP                                   Case number (if known) 20-70115
                Name

      General description                                   Net book value of Valuation method                Current value of
      Include year, make, model, and identification numbers debtor's interest used for current value          debtor's interest
      (i.e., VIN, HIN, or N-number)                         (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories
                                                        Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories
50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
                                                                                                                             $0.00
    Add lines 47 through 50. Copy the total to line 87.
52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
         No
         Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property        Nature and extent Net book value of Valuation method Current value of
       Include street address or other             of debtor's interest debtor's interest used for current debtor's interest
       description                                 in property          (Where available) value
       such as Assessor Parcel Number
       (APN),


55.1. 705 E. Greenwood Ave., Bowie Texas
       76230
       49 bed hospital facility
                                                   Fee Simple                                                       $4,000,000.00
56. Total of Part 9.
                                                                                                                      $4,000,000.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
         No
         Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.


Official Form 206A/B                       Schedule A/B: Assets -- Real and Personal Property                                page 5
     Case 20-70115-hdh11 Doc 13 Filed 04/20/20                      Entered 04/20/20 17:42:30            Page 6 of 18


Debtor      Bowie Real Estate Holdings, LP                                   Case number (if known) 20-70115
            Name

    General description                                    Net book value of Valuation method            Current value of
                                                           debtor's interest used for current value      debtor's interest
                                                           (Where available)
60. Patents, copyrights, trademarks, and trade secrets
    2 generators
    Kohler Generator 50 KW ($12,500)
                                                                                                                $102,500.00
61. Internet domain names and websites

62. Licenses, franchises, and royalties
63. Customer lists, mailing lists, or other compilations
64. Other intangibles, or intellectual property
65. Goodwill

66. Total of Part 10.
                                                                                                                $102,500.00
    Add lines 60 through 65. Copy the total to line 89.
67. Do your lists or records include personally identifiable information of customers
                                                                              (as defined in 11 U.S.C. §§ 101(41A) and ?
                                                                                                                       107)
         No
         Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
         No
         Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
         No. Go to Part 12.
         Yes. Fill in the information below.
                                                                                                         Current value of
                                                                                                         debtor's interest
71. Notes receivable
    Description (include name of obligor)
72. Tax refunds and unused net operating losses (NOLs)
    Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed
                                              Examples:Season tickets, country club membership
78. Total of Part 11.
                                                                                                                       $0.00
    Add lines 71 through 77. Copy the total to line 90.




Official Form 206A/B                    Schedule A/B: Assets -- Real and Personal Property                             page 6
      Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                         Entered 04/20/20 17:42:30                        Page 7 of 18


Debtor         Bowie Real Estate Holdings, LP                                                        Case number (if known) 20-70115
               Name

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
          No
          Yes

Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

     Type of property                                                  Current value of                      Current value of
                                                                       personal property                     real property

80. Cash, cash equivalents, and financial assets.                                      $0.00
    Copy line 5, Part 1.

81. Deposits and prepayments.
                          Copy line 9, Part 2.                                         $0.00

82. Accounts receivable.
                      Copy line 12, Part 3.                                   $150,000.00

83. Investments.Copy line 17, Part 4.                                                  $0.00

84. Inventory.Copy line 23, Part 5.                                                    $0.00

85. Farming and fishing-related assets.                                        $96,400.00
    Copy line 33, Part 6.
86. Office furniture, fixtures, and equipment;                                $191,250.00
    and collectibles.Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                $0.00
    Copy line 51, Part 8.

                                                                                                                       $4,000,000.00
88. Real property.Copy line 56, Part 9.......................................................................................

89. Intangibles and intellectual property.                                    $102,500.00
    Copy line 66, Part 10.

90. All other assets.Copy line 78, Part 11.                           +                $0.00

91. Total. Add lines 80 through 90 for each column.91a.                       $540,150.00        +    91b.       $4,000,000.00



92. Total of all property on Schedule A/B.                                                                                                    $4,540,150.00
                                       Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                                           page 7
       Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                   Entered 04/20/20 17:42:30                    Page 8 of 18


 Fill in this information to identify the case:
 Debtor name         Bowie Real Estate Holdings, LP

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number         20-70115                                                                                         Check if this is an
 (if known)                                                                                                           amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.
1.   Do any creditors have claims secured by debtor's property?
     No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to repo
     Yes. Fill in all of the information below.

 Part 1:         List Creditors Who Have Secured Claims
2.   List in alphabetical order all creditors who have secured claims.If a creditor has more                  Column A           Column B
     than one secured claim, list the creditor separately for each claim.                                     Amount of claim Value of collateral
                                                                                                              Do not deduct thethat supports
                                                                                                              value of collateral.this claim
 2.1       Creditor's name                                  Describe debtor's property that is
           Bowie Independent School District                subject to a lien                                       $111,115.83         $4,206,250.00
                                                            49 bed hospital facility
           Creditor's mailing address
           100 W. Wichita St.                               Describe the lien
                                                            Property Taxes / Statutory Lien
                                                            Is the creditor an insider or related party?
           Bowie                   TX     76230                 No
           Creditor's email address, if known                   Yes
                                                            Is anyone else liable on this claim?
           Date debt was incurred 2018, 2019, 2020              No
           Last 4 digits of account                             Yes. Fill outSchedule H: Codebtors
                                                                                                 (Official Form 206H)
           number                                       As of the petition filing date, the claim is:
           Do multiple creditors have an interest in Check all that apply.
           the same property?                              Contingent
               No                                          Unliquidated
               Yes. Specify each creditor, including this Disputed
               creditor, and its relative priority.
For 49 bed hospital facility: 1) CrossFirst Bank; 2) Montague County Tax Authority; 3) City of Bowie; 4) Bowie Independent
School District; 5) William Kincaid. For 2 generators Kohler Generator 50 KW ($12,500) Cat. Generator 350 KW ($90,000):
1) Bowie Independent School District; 2) City of Bowie; 3) Montague County Tax Authority. For Security Camera System: 1)
Bowie Independent School District; 2) City of Bowie; 3) Montague County Tax Authority. For Televisions ($3,750): 1) Bowie
Independent School District; 2) City of Bowie; 3) Montague County Tax Authority. For 2 Omni cell machines: 1) Hitachi Capital




3.   Total of the dollar amounts from Part 1, Column A, including the amounts from
     the                                                                                                         $1,891,209.40


Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
       Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                 Entered 04/20/20 17:42:30            Page 9 of 18


Debtor        Bowie Real Estate Holdings, LP                                                                  20-70115
                                                                                         Case number (if known)

 Part 1:       Additional Page                                                                       Column A           Column B
                                                                                                     Amount of claim Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                            Do not deduct thethat supports
sequentially from the previous page.                                                                 value of collateral.this claim

 2.2     Creditor's name                                  Describe debtor's property that is
         CrossFirst Bank                                  subject to a lien                              $1,708,717.02     $4,000,000.00
                                                          705 E. Greenwood Ave. Bowie, TX 76230
         Creditor's mailing address
         2021 McKinney Avenue, Ste 800                    Describe the lien
                                                          Agreement
                                                          Is the creditor an insider or related party?
         Dallas                    TX    75201                No
                                                              Yes
         Creditor's email address, if known
                                                          Is anyone else liable on this claim?
         Date debt was incurred                               No
                                                              Yes. Fill outSchedule H: Codebtors
                                                                                               (Official Form 206H)
         Last 4 digits of account
         number                                       As of the petition filing date, the claim is:
         Do multiple creditors have an interest in Check all that apply.
         the same property?                               Contingent
             No                                           Unliquidated
             Yes. Have you already specified the          Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                  Yes. The relative priority of creditors is
                  specified on lines 2.1

 2.3     Creditor's name                                  Describe debtor's property that is
         Hitachi Capital America Corp.                    subject to a lien                                $26,207.00        $65,000.00
                                                          2 Omni cell machines
         Creditor's mailing address
         7808 Creekridge Circle                           Describe the lien
                                                          Debt
                                                          Is the creditor an insider or related party?
         Edina                     NM    55439                No
                                                              Yes
         Creditor's email address, if known
                                                          Is anyone else liable on this claim?
         Date debt was incurred                               No
                                                              Yes. Fill outSchedule H: Codebtors
                                                                                               (Official Form 206H)
         Last 4 digits of account
         number                                    As of the petition filing date, the claim is:
         Do multiple creditors have an interest in Check all that apply.
         the same property?                           Contingent
             No                                       Unliquidated
             Yes. Have you already specified the      Disputed
                  relative priority?
                  No. Specify each creditor, including this
                  creditor, and its relative priority.
                  Yes. The relative priority of creditors is
                  specified on lines 2.1




Official Form 206D         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 2
     Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                  Entered 04/20/20 17:42:30          Page 10 of 18


Debtor        Bowie Real Estate Holdings, LP                                                                  20-70115
                                                                                         Case number (if known)

 Part 1:       Additional Page                                                                       Column A           Column B
                                                                                                     Amount of claim Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                            Do not deduct thethat supports
sequentially from the previous page.                                                                 value of collateral.this claim

 2.4     Creditor's name                                  Describe debtor's property that is
         Montague County Tax Authority                    subject to a lien                                $44,210.55     $4,206,250.00
                                                          705 E. Greenwood Ave., Bowie, TX 76230
         Creditor's mailing address
         PO Box 8                                         Describe the lien
                                                          Statutory Lien
                                                          Is the creditor an insider or related party?
         Montague                  TX    76251                No
                                                              Yes
         Creditor's email address, if known
                                                          Is anyone else liable on this claim?
         Date debt was incurred 2018, 2019, 2020              No
                                                              Yes. Fill outSchedule H: Codebtors
                                                                                               (Official Form 206H)
         Last 4 digits of account
         number                                       As of the petition filing date, the claim is:
         Do multiple creditors have an interest in Check all that apply.
         the same property?                               Contingent
             No                                           Unliquidated
             Yes. Have you already specified the          Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                 Yes. The relative priority of creditors is
                 specified on lines 2.1

 2.5     Creditor's name                                  Describe debtor's property that is
         William Kincaid                                  subject to a lien                                  $959.00      $4,000,000.00
                                                          49 bed hospital facility
         Creditor's mailing address
         802 Gray St.                                     Describe the lien
                                                          Debt
                                                          Is the creditor an insider or related party?
         Bowie                     TX    76230                No
                                                              Yes
         Creditor's email address, if known
                                                          Is anyone else liable on this claim?
         Date debt was incurred                               No
                                                              Yes. Fill outSchedule H: Codebtors
                                                                                               (Official Form 206H)
         Last 4 digits of account
         number                                    As of the petition filing date, the claim is:
         Do multiple creditors have an interest in Check all that apply.
         the same property?                           Contingent
             No                                       Unliquidated
             Yes. Have you already specified the      Disputed
                  relative priority?
                 No. Specify each creditor, including this
                 creditor, and its relative priority.
                 Yes. The relative priority of creditors is
                 specified on lines 2.1




Official Form 206D        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 3
     Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                         Entered 04/20/20 17:42:30                 Page 11 of 18


Debtor         Bowie Real Estate Holdings, LP                                                                            20-70115
                                                                                                    Case number (if known)

 Part 2:         List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may
be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.


If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are


         Name and address                                                                         On which line in Part 1       Last 4 digits of
                                                                                                  did you enter the             account number
                                                                                                  related creditor?             for this entity

         City of Bowie                                                                              Line
         304 Lindsey St.




         Bowie                                                TX        76230


         Jackson Walker LLP                                                                         Line 2.2
         Attn Kelly Hodge, Esq
         2021 McKinney Ave., Ste 800


         Dallas                                               TX        75201


         Perdue Brandon Collins & Mott LLP                                                          Line 2.4
         900 8th St., Suite 1100




         Wichita Falls                                        TX        76301


         Perdue Brandon Collins & Mott LLP                                                          Line 2.1
         900 8th St., Suite 1100



         Wichita Falls                                        TX        76301




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                             page 4
       Case 20-70115-hdh11 Doc 13 Filed 04/20/20                     Entered 04/20/20 17:42:30              Page 12 of 18


 Fill in this information to identify the case:
 Debtor             Bowie Real Estate Holdings, LP

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number        20-70115                                                                        Check if this is an
 (if known)                                                                                         amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                           12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts Schedule
                              on        A/B: Assets - Real and Personal Property
                                                                               (Official Form 206A/B) and Schedule
                                                                                                           on         G:
Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:       List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims?
                                                    (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.
2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                 Total claim        Priority amount

     2.1   Priority creditor's name and mailing address As of the petition filing date, the
                                                        claim is:Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed

                                                         Basis for the claim:

Date or dates debt was incurred
                                                         Is the claim subject to offset?
                                                             No
Last 4 digits of account                                     Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(  )




Official Form 206E/F                  Schedule E/F: Creditors Who Have Unsecured Claims                                     page 1
      Case 20-70115-hdh11 Doc 13 Filed 04/20/20                      Entered 04/20/20 17:42:30             Page 13 of 18


Debtor       Bowie Real Estate Holdings, LP                                    Case number (if known) 20-70115

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured If
                                                                                 claims.
                                                                                    more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                             Amount of claim

     3.1Nonpriority creditor's name and mailing addressAs of the petition filing date, the claim is:                  $300,000.00
                                                       Check all that apply.
Hashmi Law Group                                          Contingent
4851 LBJ Fwy, Suite 150                                   Unliquidated
                                                          Disputed

                                                             Basis for the claim:
Dallas                                TX       75244         Legal Services

Date or dates debt was incurred                              Is the claim subject to offset?
                                                                 No
Last 4 digits of account number                                  Yes


     3.2Nonpriority creditor's name and mailing addressAs of the petition filing date, the claim is:                    $7,313.82
                                                       Check all that apply.
US Premium Finance                                        Contingent
280 Technology Pkwy, Ste 200                              Unliquidated
                                                          Disputed

                                                             Basis for the claim:
Norcross                              GA       30092         Debt

Date or dates debt was incurred                              Is the claim subject to offset?
                                                                 No
Last 4 digits of account number      1     5   3   0             Yes




Official Form 206E/F                  Schedule E/F: Creditors Who Have Unsecured Claims                                    page 2
     Case 20-70115-hdh11 Doc 13 Filed 04/20/20                 Entered 04/20/20 17:42:30          Page 14 of 18


Debtor      Bowie Real Estate Holdings, LP                            Case number (if known) 20-70115

 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.
                                                                                         Total of claim amounts

5a. Total claims from Part 1                                                     5a.                    $0.00

5b. Total claims from Part 2                                                     5b. +           $307,313.82


5c. Total of Parts 1 and 2                                                       5c.             $307,313.82
     Lines 5a + 5b = 5c.




Official Form 206E/F              Schedule E/F: Creditors Who Have Unsecured Claims                               page 3
      Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                 Entered 04/20/20 17:42:30                     Page 15 of 18


 Fill in this information to identify the case:
 Debtor name         Bowie Real Estate Holdings, LP

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number         20-70115                                    Chapter       11                                       Check if this is an
 (if known)                                                                                                             amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                          12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the
entries


1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on th
                                                                                 Schedule
          Yes. Fill in all of the information below even if the contracts or leases        A/B:on
                                                                                    are listed  Assets - Real and Personal Property
          (Official Form 206A/B).
2.    List all contracts and unexpired leases                                             State the name and mailing address for all other
                                                                                          parties with whom the debtor has an executory
                                                                                          contract or unexpired lease


2.1       State what the                 Lease of 49 bed hospital facilty at              Central Hospital of Bowie LP
          contract                       705 E. Greenwood Ave, Bowie TX
          or lease is for and the        Contract to be ASSUMED
          nature of the debtor's

          State the term remaining
          List the contract
          number of any




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
      Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                 Entered 04/20/20 17:42:30                 Page 16 of 18


 Fill in this information to identify the case:
 Debtor name          Bowie Real Estate Holdings, LP

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number          20-70115                                                                                      Check if this is an
 (if known)                                                                                                         amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported
          Yes
2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors,
                            Schedules D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                      Column 2: Creditor
                                                                                                                             Check all
       Name                             Mailing address                                        Name                          schedules

2.1    Central Hospital of                                                                     CrossFirst Bank                    D
       Bowie LP                         Number       Street
                                                                                                                                  E/F
                                                                                                                                  G

                                        City                           State   ZIP Code



2.2    Dr. Hasan Hashmi                                                                        CrossFirst Bank                    D
                                        Number       Street
                                                                                                                                  E/F
                                                                                                                                  G

                                        City                           State   ZIP Code



2.3    Faraz Hashmi                                                                            CrossFirst Bank                    D
                                        Number       Street
                                                                                                                                  E/F
                                                                                                                                  G

                                        City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                       page 1
     Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                                     Entered 04/20/20 17:42:30                                  Page 17 of 18


 Fill in this information to identify the case:


 Debtor Name Bowie Real Estate Holdings, LP

                                      NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number (if known):20-70115                                                                                                                                        Check if this is an
                                                                                                                                                                        amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                 12/15



 Part 1:          Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property
                                                (Official Form 206A/B)
     1a. Real property:
                                                                                                                                                             $4,000,000.00
         Copy line 88 from Schedule A/B..................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                              $540,150.00
         Copy line 91A from Schedule A/B................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                             $4,540,150.00
         Copy line 92 from Schedule A/B..................................................................................................................................................................

 Part 2:          Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property   (Official Form 206D)
                                                                                                                                 $1,891,209.40
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims
                                                 (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                            $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                            +           $307,313.82
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.........................................................................................


4.   Total liabilities
                                                                                                                                                                         $2,198,523.22
     Lines 2 + 3a + 3b........................................................................................................................................................................




Official Form 206Sum                                 Summary of Assets and Liabilities for Non-Individuals                                                                            page 1
      Case 20-70115-hdh11 Doc 13 Filed 04/20/20                                          Entered 04/20/20 17:42:30                     Page 18 of 18


 Fill in this information to identify the case and this filing:
 Debtor Name          Bowie Real Estate Holdings, LP

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number          20-70115
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                   12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign
and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not
included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or


                Declaration and signature

              I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
              partnership;
              or another individual serving as a representative of the debtor in this case.


              I have examined the information in the documents checked below and I have a reasonable belief that the information



                    Schedule A/B: Assets--Real and Personal Property
                                                                (Official Form 206A/B)
                    Schedule D: Creditors Who Have Claims Secured by Property
                                                                        (Official Form 206D)

                    Schedule E/F: Creditors Who Have Unsecured Claims
                                                                 (Official Form 206E/F)
                    Schedule G: Executory Contracts and Unexpired Leases
                                                                    (Official Form 206G)

                    Schedule H: Codebtors
                                        (Official Form 206H)

                    A Summary of Assets and Liabilities for Non-Individuals
                                                                       (Official Form 206-Summary)
                    Amended Schedule
                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                    Other document that requires a declaration


              I declare under penalty of perjury that the foregoing is true and correct.

              Executed on04/20/2020                               X /s/ Faraz Hashmi
                         MM / DD / YYYY                               Signature of individual signing on behalf of debtor

                                                                      Faraz Hashmi
                                                                      Printed name
                                                                      Managing Member of General Partner
                                                                      Position or relationship to debtor




Official Form B202                      Declaration Under Penalty of Perjury for Non-Individual Debtors
